DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-38 are currently pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/24/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Specification
The abstract recites “…including methods with reduced side effects and comparable or improved efficacy as compared to methods known in the art”. This is considered to be a comparison of the present invention with the prior art.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the words “Migraine”, “Episodic Migraine”, and “Chronic Migraine” should not be capitalized. 
The disclosure is objected to because of the following informalities:
The word “Clostridial” is an adjective which describes the genus Clostridium and not a taxonomic name, therefore the word should not be capitalized and italicized. This word is found in paragraphs [005], [038]-[039], [045]-[046], [049], [051], [058]-[059], [069], [071], [0441]-[0460], [0465]-[0472], [0475], [0478]-[0484], [0487]-[0489], [0491]-[0526], and [0530]-[0541]. 
Appropriate correction is required.

Claim Interpretation
	Claims 1-38 are drawn to a method for reducing the severity of a symptom associated with migraine (claims 1-37) or chronic migraine (claim 38). Applicant gives examples of symptoms as including pain, nausea, vomiting, light sensitivity, and sound sensitivity (specification, [071]). It is noted that the claims are drawn to the treatment of the symptom, not the disease itself. Therefore, there is no requirement that the clostridial neurotoxin be used for the treatment of migraine or chronic migraine. It is only required that the clostridial neurotoxin be used for treatment of a symptom of said disease. For example, claims 16 and 17 recite “…wherein said migraine headache is an episodic migraine” and “…a chronic migraine”, respectively. Because both episodic and chronic migraines involve the symptom of headache, art which teaches the treatment of the “headache” symptom would anticipate both claims, regardless of whether the targeted disease was episodic or chronic migraine.
Claims 37-38 recite the phrase “…each side of the head” throughout. It is interpreted that this phrase is referring to the left and right side of the head rather than the top and bottom of the head.



Claim Objections
	Claims 1-13, 18, 21-33, and 37-38 are objected to because they recite the word “Clostridial”, this word is an adjective which describes the genus Clostridium and not a taxonomic name, therefore, the word should not be capitalized and italicized.
	Claim 2 is further objected to because the word “Sphenopalatine Ganglion” is not a proper noun and should therefore not be capitalized.
	Claim 38 is objected to because the word “Chronic Migraine” should not be capitalized since it is not a proper noun.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-38 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for reducing the severity of a headache associated with a migraine  in some patients using botulinum toxin at certain amounts, does not reasonably provide enablement for reducing the severity of all symptoms associated with a migraine headache for all patients and with all clostridial neurotoxins at all amounts.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04
further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
 With respect to the nature of the invention and the breadth of the claims , the claims currently broadly encompass administering clostridial toxins to any subject (i.e. the claims are not limited to subjects being in need of treatment for migraine symptoms). Applicant defines “clostridial neurotoxin” to mean a neurotoxin produced from, or native to, a clostridial bacterium, such as Clostridium botulinum, Clostridium butyricum, or Clostridium beratti, as well as a clostridial neurotoxin made recombinantly by a non-clostridial species (specification, [046]). Claim 1 does not recite a particular concentration range nor does it recite “a therapeutically effective amount”. Therefore, this claim broadly encompasses administration of any amount of any clostridial neurotoxin for the purpose of treating any symptom of migraine headache.
With respect to the state of the prior art, it is recognized in the art that many species of Clostridium produce toxins. Popoff et al. (Future Microbiology, 2009, Vol. 4(8), p. 1021-1064) reviews clostridial toxins and teaches that 15 Clostridium species produce potent toxins (p. 1021, left col., lines 18-21). These toxins include enterotoxins β, β2, ε, ι, and NetB (from C. perfringens), TcdA and TcdB (from C. difficile), TcsL and TcsH (from C. sordellii), CST (from C. spiroforme), TeNT (from C. tetani), and the BoNT toxins (from C. botulinum)(See the summarized list of clostridial toxins in tables 1-4). Typical dosages of botulinum neurotoxins for the treatment of headaches in patients are well-known in the art. There are no examples of clostridial toxins being used to treat migraine symptoms other than headache when administered to muscles. See, for example, Turkel et al. (US 2010/0266638 A1; Cited in IDS filed 06/24/2022) and McAllister (Journal of Medical Economics, 2004, Vol. 7, pages 19-28) which provide specific clinical examples of the administration of botulinum neurotoxins in the amount of between 5-50 units per muscle to specific muscle groups of patients in a clinical setting (Turkel, p. 37, table 20 and p. 41, table 23; McAllister, p. 22, table 1). Blumenfeld (US 7,749,515 B2) teaches BoNT toxins can treat the throbbing component of headache as well as rhinorrhea and post nasal drip associated with migraine headache when administered to the sphenopalatine ganglion in the amount of 25-250 units (col. 2, lines 17-25; col. 11, lines 17-20 and lines 36-42). There are no examples of other clostridial neurotoxins being used in the treatment of symptoms of a migraine.
With respect to the amount of direction provided by the inventor and existence of working examples, applicant provides many examples of treatment of migraine with botulinum toxins (see examples 1-46, p. 46-69). These examples include administration of 5 – 60 U of botulinum types A, B, and E (dosages and administration sites summarized in Tables 5 and 6 of the specification; p. 32 and 35, respectively). For these examples, applicant discloses that patients report “fewer migraines”. It is interpreted that this means the patients experience fewer headaches associated with migraines. Although applicant does not provide examples of administration of each serotype of botulinum neurotoxin, it is considered that there is sufficient direction in view of Turkel et al. which teaches that “regardless of serotype, the molecular mechanism of toxin intoxication appears to be similar” ([0033]). Therefore, the activity of any serotype of botulinum toxin would be predictable. There are no working examples of the use of other clostridial toxins such as tetanus toxin for the treatment of symptoms associated with a migraine headache.
With respect to the level of ordinary skill, a person having ordinary skill before the effective filing date of the claimed invention would be a person with advanced knowledge of the clinical administration of (clostridial neurotoxins (e.g. a scientist, medical doctor, or pharmacist).
With respect to the level of predictability in the art and quantity of experimentation needed to make or use the invention, it is not found to be predictable that the method of administering any Clostridium toxin in any amount would be capable of reducing the severity of all symptoms associated with migraine. Moreover, it is not found to be predictable that this method would be capable of treating a headache in a patient who does not exhibit said headache (i.e. a patient who is not in need of treatment).
In light of the above factors as a whole, applicant has adequately described how to use the invention for reducing the severity of headache in patients using only Clostridium botulinum neurotoxin at particular amounts. It is not found that applicant has adequately described how to reduce all symptoms associated with migraine in all patients, as well as administration of all amounts of clostridial neurotoxins. 

Claim 37-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 37-38 are rejected because these claims recite a method comprising multiple steps of administration. However, the list of steps in these methods are not joined by “and” or “or”. It is therefore unclear if each step must be performed within the scope of the claims (i.e. “and”) or if only one step is required to meet the claim (i.e. “or”). For the purpose of compact prosecution, these claim is interpreted to require administration to each of the sites (i.e. the list joined by “and”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9, 15-23, 25, 27, 32-33, and 35-36 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Turkel et al. (US 2010/0266638 A1; Cited in IDS filed 06/24/2022).
Turkel et al. (hereinafter Turkel) provides methods for treating pain. In particular, Turkel teaches the use of a botulinum toxin to treat and prevent headaches such as migraine headaches (abstract and [0002]). Specifically, Turkel teaches the treatment of headaches by utilizing a particular and targeted injection method across particular muscles of the patient, in a combinatorial fashion which utilizes both an optimized fixed site/fixed dosage regimen as well as, in addition and if needed, additional dosages using a specified “follow-the pain” regimen to particular muscles of the patient to address a particular patient's needs (Id.).
Regarding claims 1, 3-4, 9, and 18, Turkel teaches a method for treating a migraine headache comprising specifically targeted, local administration of a botulinum toxin ([0080]). It is considered that Turkel’s “botulinum toxin” anticipates applicant’s “clostridial neurotoxin” because applicant defines “clostridial neurotoxin” to mean “a neurotoxin produced from, or native to, a Clostridial bacterium such as Clostridium botulinum, Clostridium butyricum, and Clostridium beratti, as well as a Clostridial neurotoxin made recombinantly by a non-Clostridial species” (specification, [046]). Turkel provides a specific embodiment wherein the toxin is administered to the frontalis, corrugator, procerus, occipitalis, temporalis, and trapezius ([0100]). With respect to “thereby reducing the severity of the symptom associated with migraine headache”, Turkel teaches “treating” means to alleviate (or to eliminate) at least one symptom of pain (such as headache pain) either temporarily or permanently ([0088]).
Regarding claims 15-17, as discussed above in the claim interpretation section, because claim 1 is drawn to reducing the severity of “symptoms associated with a migraine headache”, these claims are only limiting to the set of symptoms which may be alleviated (e.g. pain, nausea, vomiting) and are not considered to be limiting to teachings of the use of the clostridial neurotoxin in episodic or chronic migraine. Therefore, Turkel anticipates the instant claim by teaching treatment of migraine, as discussed above. 
In the interest of compact prosecution, it is noted that Turkel teaches that the neurotoxin may be administered to treat a symptom of a chronic migraine ([0089]) and provides a specific study wherein patients having episodic headaches were administered botulinum toxin type A (BOTOX®) to the frontal/glabellar (i.e. frontalis, corrugators and procerus; see [0493]), occipitalis, temporalis, masseter, trapezius (p. 37, Table 20).
Regarding claims 18-20, Turkel teaches that the botulinum toxin can be selected from the group consisting of botulinum toxin types A, B, C, D, E, F, and G ([0090]).
Regarding claims 21-23, Turkel provides a study on the use of botulinum toxin type A for treating chronic migraine ([0489]). Turkel teaches that a preferred embodiment involves the administration of 155 to 195 Units of botulinum toxin type A ([0490], [0510]). Turkel provides a breakdown of the minimum (155 Units) and maximum (195 Units) dosing in Tables 23 (p. 41) and 24 (p. 42), respectively. Therefore, it is considered that Turkle teaches a total dose of about 145-200 Units (claim 21), a total dose of about 195 Units (claim 22), and a total dose of about 150 Units (claim 23). This position is supported by applicant’s definition of “about”, which allows for a deviation of +/- 10% from the stated characteristic, item, quantity, parameter, property, or term (specification, [0437]).
Regarding claim 25, Turkel teaches administration of 10 Units to the corrugator ([0098], p. 41, Table 23).
Regarding claim 27, Turkel teaches administration of 5 Units to 3 sites which are anterior to the tragus (See Figure 17, injection D). Turkel teaches that this administration is bilateral ([0097]). Therefore, Turkel teaches administration of 30 Units anterior to the tragus (5 Units x 3 sites x 2 sides of the head). 
Regarding claim 32, Turkel teaches administration of 30 Units to the trapezius ([0098], p. 41, Table 23).
Regarding claim 33, Turkel teaches administration to the trapezius was performed bilaterally at three sites per side (for a total of 6 injections)([0500]-[0501]). Turkel teaches that the third injection was administered “medially and superiorly” ([0501]). Figure 17 of Turkel demonstrates administration to the superior trapezius at 5 Units per site (i.e. a total of 10 Units to the superior trapezius)(See Figure 17, injection G). With respect to the administration being “superficial”, Turkel teaches that injections were “more superficial rather than inserted deeply into the neck muscles” ([0498]) and it is “preferable” not to go too deep into the trapezius muscle with the injections ([0499]).
Regarding claims 35-36, as discussed above, Turkel provides a study on the use of botulinum toxin type A for treating chronic migraine ([0489]). Turkel provides a breakdown of the minimum (155 Units) and maximum (195 Units) dosing in Tables 23 (p. 41) and 24 (p. 42), respectively. In this study, neither the nasalis nor masseter were administered to (See p. 41, Table 23 and p. 42, Table 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 15-23, 25, 27, 32-33, and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Turkel et al. (US 2010/0266638 A1; Cited in IDS filed 06/24/2022) in view of Blumenfeld (US 7,749,515 B2).
The teachings of Turkel are set forth above and applied herein. Turkel is found to anticipate claims 1, 3-4, 9, 15-23, 25, 27, 32-33, and 35-36.
Regarding claim 2, as discussed above, Turkel teaches the method of claim 1.
Turkel, however, is silent as to the step of administering a second clostridial neurotoxin bilaterally into the sphenopalatine ganglion.
Blumenfeld teaches a method for reduction of headache pain in a mammal comprising bilateral injection of a therapeutically effective amount of presynaptic neurotoxin to the sphenopalatine ganglion (col. 5, lines 12-15 and lines 27-29). Blumenfeld further teaches that the presynaptic neurotoxin is botulinum neurotoxin including types A, B, C, D, E, F, and G (i.e. a second clostridial neurotoxin)(col. 5, lines 27-29).
Since both Turkel and Blumenfeld teach a method for reducing the severity of a symptom associated with a migraine headache comprising administration of a clostridial neurotoxin, it would have been obvious to have combined these teachings to arrive at the presently claimed method of administering a clostridial neurotoxin to at least five muscle regions and further administering a second clostridial neurotoxin to the sphenopalatine ganglion. It would have been further obvious to have selected any type of botulinum neurotoxin as the “first” and “second” clostridial neurotoxins because both Turkel and Blumenfeld teach that any botulinum neurotoxins selected from types A-G are useful in treating migraine (Turkel, [0090]; Blumenfeld, col. 5, lines 27-29). Each method of administration merely performs the same function as it does separately (i.e. there is no evidence that the combination of the two elements causes either method to be mechanistically different) and the results of the combination would have been predictable because both Turkel and Blumenfeld teach these methods as being independently useful for reducing severity of symptoms associated with migraine headache. Finally, there would have been an expected advantage of combining these methods of administration because they would be expected to result in the reduction of more than one symptom of migraine headache in view of Blumenfeld’s teaching that the sphenopalatine ganglion contributes to both the throbbing component of headache and nasal symptoms associated with migraine (col. 11, lines 33-42). This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(A).
Thus, claims 2 is considered to be obvious over Turkel in view of Blumenfeld.

Claims 1, 3-13, 15-23, 25-27, 29-30, 32-33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Turkel et al. (US 2010/0266638 A1; Cited in IDS filed 06/24/2022) in view of McAllister (Journal of Medical Economics, 2004, Vol. 7, pages 19-28).
The teachings of Turkel are set forth above and applied herein. Turkel is found to anticipate claims 1, 3-4, 9, 15-23, 25, 27, 32-33, and 35-36.
Regarding claims 5-8 and 10-13, as discussed above, Turkel teaches a method of reducing the severity of a symptom associated with a migraine headache comprising administration of a clostridial neurotoxin to the frontalis, procerus, corrugator, occipitalis, temporalis, and trapezius.
Turkel does not, however, teach the administration of a clostridial neurotoxin to the oculi (claims 1, 5-8 and 10-13), masseter (claims 1, 6, 8, and 12-13), and/or nasalis (claims 1, 7-8, 11, and 13).
McAllister reviews medical records of patients who received botulinum toxin type A for treatment of headaches. McAllister teaches that reducing the frequency and/or intensity of migraine attacks may decrease the need for acute headache medication and healthcare services (p. 20, right col., par. 1). McAllister provides muscle sites wherein botulinum toxin type A has been injected to treat headache (p. 22, table 1). Specifically, McAllister teaches that within the observed patient population, botulinum toxin type A has been administered to the orbicularis oculi (i.e. the oculi), the masseter, and the nasalis in 5.3%, 21.2%, and 1.5% of patients, respectively (Id.), in a “fixed-site” and/or “follow-the-pain” approach (p. 21, right col., par. 2). McAllister reports that a total of 131 of 132 patients had “some improvement in headache symptoms”, 118 of 132 had an improvement in symptoms greater than 50%, and 14 of 132 reported complete resolution of headaches (p. 23, right col., par. 1).
Since both Turkel and McAllister teach reducing the severity of a symptom associated with a migraine headache by administration of a clostridial neurotoxin to muscle groups and the muscle group selection is done through a “follow the pain” method (Turkel, [0096]-[0097]; McAlister, p. 21, right col., par. 2), it would have been obvious to have combined these teachings to arrive at the presently claimed method of administering a clostridial neurotoxin to any combination of the frontalis, corrugator, procerus, masseter, nasalis, occipitalis, temporalis, trapezius, and oculi depending on the independent pains and needs of the patient to which the composition is administered (i.e. by “following the pain”). The results of the combination of the methods of Turkel and McAllister would have been predictable because both Turkel and McAllister teach these administration methods (i.e. muscle sites) as being useful in the treatment of headaches. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 5-8 and 10-13 are considered to be obvious over Turkel in view of McAllister.
Regarding claim 26, as discussed above, Turkel in view of McAllister makes obvious the administration of clostridial neurotoxin to the oculi. McAllister teaches that the dose range for administration to the oculi is 2.5 to 10.0 Units (p. 22, table 1). This range encompasses the claimed amount of “about 10 Units”.
Regarding claim 29, as discussed above, Turkel in view of McAllister makes obvious the administration of clostridial neurotoxin to the nasalis. McAllister teaches that the dose range for administration to the nasalis is 2.5 to 5.0 Units (p. 22, table 1). This range encompasses the claimed amount of “about 5 Units”.
Regarding claim 30, as discussed above, Turkel in view of McAllister makes obvious the administration of clostridial neurotoxin to the masseter. McAllister teaches that the dose range for administration to the masseter is 5.0 to 30.0 Units (p. 22, table 1). This range encompasses the claimed amount of “about 10 Units”.
Regarding claim 37, as discussed above, this claim has been determined to be indefinite because the list of steps is not joined by “and” or “or”. This claim is being examined as if the method requires each step of administration to be performed (i.e. the steps are joined by “and”).
Turkel teaches a method to “prevent a headache or treat a symptom of chronic migraine” ([0089]). It is considered that Turkel’s treating of a symptom is synonymous with applicant’s “reducing the severity of a symptom” because Turkel defines “treating” as meaning alleviating or eliminating at least one symptom of pain or a chronic migraine, either temporarily or permanently ([0088]). Turkel teaches specific sites and dosages for embodiments of this method (p. 41, Table 23; p. 42, Table 24; Figure 17).
Specifically, Turkel teaches the administration of botulinum toxin type A to:
 the superior trapezius at a dosage of 5 Units per site at one site on each side of the head (Figure 17, G; [0500]-[0501]; p. 41, Table 23) and to the inferior trapezius at 5 Units per site at one site on each side of the head (Id.);
the occipitalis at a dosage of 5 Units per site at three sites on each side of the head (Figure 17, E; p. 41, Table 23);
the temporalis at a dosage of 5 Units at four sites on each side of the head (Figure 17, D; p. 41, Table 23);
the corrugator at a dosage of 10 Units to one site on each side of the head (Figure 17, A; p. 41, Table 23);
the frontalis at a dosage of 20 Units to two sites on each side of the head (Figure 17, C; p. 41, Table 23);
The instant claim differs because Turkel does not explicitly teach administering “to the superior trapezius…at two sites”, “to the inferior trapezius…at two sites”, “to the temporalis…at three sites”, “to the frontalis…to one site” and does not teach administration “to the oculi at a dosage of about 3-10 Units to one site on each side of the head”.
Turkel, however, teaches that headache can be treated using a “follow-the-pain” approach wherein physicians can individualize or tailor the treatment depending on the location of the patient’s head pain to address a particular patient’s needs ([0002], [0283], [0304], [0478]).
McAllister provides muscle sites wherein botulinum toxin type A has been injected to treat headache (p. 22, table 1). Specifically, McAllister teaches that within the observed patient population, botulinum toxin type A has been administered to the orbicularis oculi (i.e. the oculi) in 5.3% of patients (Id.), in a “fixed-site” and/or “follow-the-pain” approach (p. 21, right col., par. 2). McAllister teaches that the dose range for administration to the oculi is 2.5 to 10.0 Units (p. 22, table 1).
Since Turkel teaches administration to the trapezius, occipitalis, temporalis, corrugator, and frontalis, and McAllister teaches administration to the oculi, it would have been obvious to modify the teaching of Turkel in view of McAllister to arrive at the presently claimed invention. Despite the differences in the number of sites to which the botulinum toxin is administered, Turkel’s teaching of a “follow-the-pain” approach provides a suggestion to modify the number of sites to arrive at the claimed method. There would have been a reasonable expectation of success because both Turkel and McAllister teach that these muscle groups are useful in the treatment of headache. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 37 is considered to be obvious over Turkel in view of McAllister.
Regarding claim 38, as discussed above, this claim has been determined to be indefinite because the list of steps is not joined by “and” or “or”. This claim is being examined as if the method requires each step of administration to be performed (i.e. the steps are joined by “and”).
Turkel teaches a method to “prevent a headache or treat a symptom of chronic migraine” ([0089]). As discussed above, it is considered that Turkel’s treating of a symptom is synonymous with applicant’s “reducing the severity of a symptom”. Turkel teaches specific sites and dosages for embodiments of this method (p. 41, Table 23; p. 42, Table 24; Figure 17).
Specifically, Turkel teaches the administration of botulinum toxin type A to:
the superior trapezius at a dosage of 5 Units per site at one site on each side of the head (Figure 17, G; [0500]-[0501]; p. 41, Table 23) and to the inferior trapezius at 5 Units per site at one site on each side of the head (Id.);
the occipitalis at a dosage of 5 Units per site at three sites on each side of the head (Figure 17, E; p. 41, Table 23);
the temporalis at a dosage of 5 Units at four sites on each side of the head (Figure 17, D; p. 41, Table 23);
the corrugator at a dosage of 10 Units to one site on each side of the head (Figure 17, A; p. 41, Table 23);
the frontalis at a dosage of 20 Units to two sites on each side of the head (Figure 17, C; p. 41, Table 23);
The instant claim differs because Turkel does not explicitly teach administering “to the superior trapezius…at two sites”, “to the inferior trapezius…at two sites”, “to the temporalis…at three sites”, “to the frontalis…to one site” and does not teach administration “to the oculi at a dosage of about 3-10 Units to one site on each side of the head”, “to the nasalis at a dosage of about 1-5 Units to one site on each side of the head”, or “to the masseter at a dosage of about 3-10 Units to one site on each side of the head”.
Turkel, however, teaches that headache can be treated using a “follow-the-pain” approach wherein physicians can individualize or tailor the treatment depending on the location of the patient’s head pain to address a particular patient’s needs ([0002], [0283], [0304], [0478]).
McAllister provides muscle sites wherein botulinum toxin type A has been injected to treat headache (p. 22, table 1). Specifically, McAllister teaches that within the observed patient population, botulinum toxin type A has been administered to the orbicularis oculi (i.e. the oculi), the masseter, and the nasalis in 5.3%, 21.2%, and 1.5% of patients, respectively (Id.), in a “fixed-site” and/or “follow-the-pain” approach (p. 21, right col., par. 2). McAllister teaches that the dose range for administration to the oculi is 2.5 to 10.0 Units, the dose range for the nasalis is 2.5 to 5.0 Units, and the dose range for administration to the masseter is 5.0 to 30.0 Units (p. 22, table 1). 
Since Turkel teaches administration to the trapezius, occipitalis, temporalis, corrugator, and frontalis, and McAllister teaches administration to the oculi, nasalis, and masseter, it would have been obvious to modify the teaching of Turkel in view of McAllister to arrive at the presently claimed invention. Despite the differences in the number of sites to which the botulinum toxin is administered, Turkel’s teaching of a “follow-the-pain” approach provides a suggestion to modify the number of sites to arrive at the claimed method. There would have been a reasonable expectation of success because both Turkel and McAllister teach that these muscle groups are useful in the treatment of headache. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claim 38 is considered to be obvious over Turkel in view of McAllister. 

Claims 1, 3-4, 9, 14-25, 27-28, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Turkel et al. (US 2010/0266638 A1; Cited in IDS filed 06/24/2022).
The teachings of Turkel are set forth above and applied herein. Turkel is found to anticipate claims 1, 3-4, 9, 15-23, 25, 27, 32-33, and 35-36.
Regarding claims 14, Turkel teaches that the neurotoxin was administered to the frontalis bilaterally at four sites in the amount of 20 Units per site (Figure 17, C; [0097]-[0098]). 
Turkel does not specifically teach that the administration comprises the administration to the upper frontalis.
Turkel does, however, teach that a variable amount of additional botulinum toxin can be added to a subset of the set of muscles, such that the total amount of botulinum toxin administered does not exceed a maximum total dosage to be administered per patient treatment session ([0104]). Turkel further teaches that the frontal/glabellar region was the most frequent location where headache pain started and ended ([0493]). 
Therefore, it would have been obvious to have modified Turkel’s teaching of administration to the frontalis such that it involved administration to the upper frontalis because Turkel teaches optional administration to additional sites to “follow the pain” ([0096]) and teaches that this region was one of the most frequent locations where headache pain starts and ends ([0493]). A person having ordinary skill in the art at the time of filing would have arrived at this modification as a result of routine experimentation and optimization and there would have been a reasonable expectation of success because Turkel envisions application to additional sites in the frontalis muscle and teaches that the administration strategy involves following the pain. 
Thus, claim 14 is considered to be obvious over Turkel as a result of routine experimentation.
Regarding claims 24, Turkel teaches that the neurotoxin was administered to the frontalis bilaterally at four sites in the total amount of 20 Units (Figure 17, C; [0097]-[0098]). 
Turkel does not specifically teach that the administration comprises the administration to the upper frontalis at the hairline.
Turkel does, however, teach that a variable amount of additional botulinum toxin can be added to a subset of the set of muscles, such that the total amount of botulinum toxin administered does not exceed a maximum total dosage to be administered per patient treatment session ([0104]). Turkel further teaches that the frontal/glabellar region was the most frequent location where headache pain started and ended ([0493]). 
Therefore, it would have been obvious to have modified Turkel’s teaching of administration to the frontalis such that it involved administration to the upper frontalis because Turkel teaches optional administration to additional sites to “follow the pain” ([0096]) and teaches that this region was one of the most frequent locations where headache pain starts and ends ([0493]). A person having ordinary skill in the art at the time of filing would have arrived at this modification as a result of routine experimentation and optimization and there would have been a reasonable expectation of success because Turkel envisions application to additional sites in the frontalis muscle and teaches that the administration strategy involves following the pain.
With respect to the amount of “about 10 Units at the hairline”, Turkel teaches that administration of botulinum toxin to the frontalis is in an amount of 10 Units (p. 41, table 23, “frontalis”). This teaching is considered to make obvious administration to another site on the frontalis (such as the upper frontalis at the hairline) in an amount of “about 10 Units”.
Alternatively, a person having ordinary skill in the art could have arrived at this value as a result of routine experimentation. Turkel teaches that the total amount to be administered should not exceed a maximum total dosage. Therefore, a person of skill in the art would be prompted to adjust the dosage of administration to the upper frontalis such that the total dosage (in view of the other sites of administration) does not exceed the maximum total dosage. There would have been a reasonable expectation of success because Turkel teaches that adjusting the dosage of neurotoxin is performed on a case-by-case basis by medical practitioners ([0137]).
Thus, claim 24 is considered to be obvious over Turkel as a result of routine optimization.
	Regarding claim 31, as discussed above, Turkel teaches the administration to the occipitalis. Turkel teaches administration to the occipitalis in the amount of 30 Units (p. 41, table 23, “occipitalis”). 
Turkel does not teach administration in the amount of 60 Units.
Nevertheless, a person having ordinary skill in the art could have arrived at this value as a result of routine experimentation. Turkel teaches that although examples of dosages are provided, the appropriate dosage is generally determined on a case by case basis by the attending physician and there would have been a reasonable expectation of success because Turkel further teaches that such determinations are “routine to one of ordinary skill in the art” ([0137]). 
Thus, claim 31 is considered to be obvious over Turkel as a result of routine optimization.
Regarding claim 34, as discussed above, Turkel provides a specific embodiment wherein the toxin is administered to the frontalis, corrugator, procerus, occipitalis, temporalis, and trapezius ([0100]). 
Turkel does not teach wherein the procerus is not administered to.
Turkel, however, teaches that headache can be treated using a “follow-the-pain” approach wherein physicians can individualize or tailor the treatment depending on the location of the patient’s head pain to address a particular patient’s needs ([0002], [0283], [0304], [0478]).
It would have been obvious to have modified the teaching of Turkel such that the procerus is not administered to. A person having ordinary skill in the art at the time of filing would have arrived at this modification as a result of routine experimentation and optimization and there would have been a reasonable expectation of success because Turkel teaches that it is possible to individualize or tailor treatments to address a particular patient’s needs. Therefore, there would be a reasonable expectation that this method would be capable of reducing symptoms in a patient who does not have pain in the procerus muscle. 
Thus, claim 34 is considered to be obvious over Turkel as a result of routine optimization.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,111,938 in view of McAllister (Journal of Medical Economics, 2004, Vol. 7, pages 19-28).
The claims of ‘938 are drawn to methods for alleviating or reducing the occurrence of headache in a patient with chronic migraine headaches comprising a step of administering a therapeutically effective amount of a clostridial toxin to one or more administration targets. The one or more administration targets comprises the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius, and cervical paraspinal muscles. The claims of ‘938 further recite the tissue depth and injection angle, therefore, the instant claims are considered to be generic to ‘938. 
The claims of the instant application are directed to the administration of a clostridial neurotoxin to at least five muscle regions selected from the frontalis, corrugator, procerus, masseter, nasalis, oculi, occipitalis, temporalis, and trapezius for the purpose of reducing the severity of a symptom associated with migraine headache. The claims differ in that the instant claims further encompass administration to the oculi, masseter, and trapezius, which are not recited in the claims of ‘938. Administration to these muscle groups is recited in dependent claims 3-8, 10-13, 26, 30, and 32-33 and independent claims 37-38.
Nonetheless, administration to these muscle groups for the purpose of treating migraine are taught by McAllister (p. 22, table 1). It would therefore have been obvious to have modified the claims of ‘938 to further involve administration to the oculi, masseter, and trapezius based on the teachings of McAllister. 
Although instant claims 21-33 and 37-38 recite specific dosages of clostridial toxin, a person having ordinary skill in the art could have arrived at these amounts through routine experimentation.    This routine experimentation would have been performed with a reasonable expectation of success because McAllister demonstrates that the effectiveness of treating migraine headaches with clostridial toxins is not limited to a specific dose but, rather, can be achieved by administering  a range of doses (see p. 22, table 1).

Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,729,751 in view of McAllister (Journal of Medical Economics, 2004, Vol. 7, pages 19-28).
The claims of ‘751 are drawn to methods for alleviating or reducing the occurrence of headaches in a patient with chronic migraine headaches comprising a step of administering a therapeutically effective amount of a clostridial toxin to one or more administration targets. The one or more administration targets  comprises the frontalis, corrugator, procerus, occipitalis, temporalis, trapezius, and cervical paraspinal muscles. The claims of ‘751 further recite the tissue depth and injection angle, therefore, the instant claims are considered to be generic to ‘751. 
The claims of the instant application are directed to the administration of a clostridial neurotoxin to at least five muscle regions selected from the frontalis, corrugator, procerus, masseter, nasalis, oculi, occipitalis, temporalis, and trapezius for the purpose of reducing the severity of a symptom associated with migraine headache. The claims differ in that the instant claims further encompass administration to the oculi, masseter, and trapezius, which are not recited in the claims of ‘751. Administration to these muscle groups is recited in dependent claims 3-8, 10-13, 26, 30, and 32-33 and independent claims 37-38.
It is known in the art, however, that these muscle groups have been targeted for administration of a botulinum neurotoxin to treat migraine as taught by McAllister (p. 22, table 1). It would therefore have been obvious to have modified the claims of ‘938 to further involve administration to the oculi, masseter, and trapezius based on the teachings of McAllister.
Although instant claims 21-33 and 37-38 recite specific dosages of clostridial toxin, a person having ordinary skill in the art could arrive at these amounts through routine experimentation. This routine experimentation would have been performed with a reasonable expectation of success because McAllister demonstrates that the effectiveness of treating migraine headaches with clostridial toxins is not limited to a specific dose but, rather, can be achieved by administering  a range of doses (Id.).

Claims 1-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/984,094 in view of McAllister (Journal of Medical Economics, 2004, Vol. 7, pages 19-28).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘094 are drawn to a method for treating or reducing the occurrence of a headache in a patient in need thereof by administering botulinum neurotoxin to 31 fixed injection sites across seven head and neck muscles comprising the frontalis, corrugator, procerus, occipitalis, temporalis, and trapezius.
The claims of the instant application are directed to the administration of a clostridial neurotoxin to at least five muscle regions selected from the frontalis, corrugator, procerus, masseter, nasalis, oculi, occipitalis, temporalis, and trapezius for the purpose of reducing the severity of a symptom associated with migraine headache. The claims differ in that the instant claims further encompass administration to the oculi, masseter, and trapezius, which are not recited in the claims of ‘094. Administration to these muscle groups is recited in dependent claims 3-8, 10-13, 26, 30, and 32-33 and independent claims 37-38.
It is known in the art, however, that these muscle groups have been targeted for administration of a botulinum neurotoxin to treat migraine as taught by McAllister (p. 22, table 1). It would therefore have been obvious to have modified the claims of ‘938 to further involve administration to the oculi, masseter, and trapezius based on the teachings of McAllister
Although instant claims 21-33 and 37-38 recite specific dosages of clostridial toxin, a person having ordinary skill in the art could arrive at these amounts through routine experimentation.  This routine experimentation would have been performed with a reasonable expectation of success because McAllister demonstrates that the effectiveness of treating migraine headaches with clostridial toxins is not limited to a specific dose but, rather, can be achieved by administering  a range of doses (Id.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651